DETAILED ACTION
This communication responsive to the application filed on 3/16/2021.  This action is Non-Final.  Claims 1-13 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 and 13 are objected to because of the following informalities:  
In regards to claim 1, line 9 delete the extra semicolon as to correct a grammatical error.
In regards to claim 1, line 16 amend “the plurality of pipelines” to “the multiple pipelines” as to use language consistent with line 2 of claim 1 and correct a minor antecedent basis issue as there is no prior recitation of “a plurality of pipelines”.  (Note the issue does not rise to a level of indefiniteness under 35 USC 112(b) as the limitation is not unclear but the language could be improved for readability)
In regards to claim 1, line 19 amend “the plurality of pipelines” to “the multiple pipelines” as to use language consistent with line 2 of claim 1 and correct a minor antecedent basis issue as there is no prior recitation of “a plurality of pipelines”.  (Note the issue does not rise to a level of indefiniteness under 35 USC 112(b) as the limitation is not unclear but the language could be improved for readability)
In regards to claim 13, line 1 amend “the operations” to “the first and second operations” as to use language consistent with lines 11-13 of claim 10 and correct a minor antecedent basis issue as there is no prior recitation of “operations”.  (Note the issue does not rise to a level of indefiniteness under 35 USC 112(b) as the limitation is not unclear but the language could be improved for readability)
Claims 2-5 are dependent upon claim 1, and therefore include the deficiencies of claim 1 above.  Therefore claims 2-5 are similarly objected to for similar reasons as claim 1 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 8, the limitation stating “the multiple datapath registers” lacks clarity.  The limitation lacks clarity because the limitation is unclear as it lacks 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad, PGPUB No. 2010/0321579 (cited on IDS filed on 3/16/2021), and further in view of Berenbaum, USPAT No.: 6,658,551 (cited on IDS filed on 3/16/2021).

	In regards to claim 1, Ahmad teaches “An apparatus” (See Fig. 1 and [0087]:  wherein processing unit (element 100) is disclosed) “comprising: one or more execution units that include multiple pipelines” (See Fig. 1 and [0089-0091 and 0236]:  wherein FEP (element 105) and Extendable data path (element 110) are each pipelined execution units) “fetch a multi-part instruction” ([0089 and 0233]:  wherein a multi-part instruction is fetched (see Figs. 2 and 42 for example formats of multi-part instruction)) “wherein the multi-part instruction includes a plurality of fields” (See Fig. 2 and 42:  wherein an instruction format for a multi-part instruction includes a plurality of fields) “and a plurality of address generator units” (See Figs. 1 and/or 43 and [0089]:  wherein a plurality of address generation units (elements 120) are disclosed) “wherein a first address generator unit of the plurality of address generator units is configured to generate, based on a first field of the multi-part instruction, an address from which to retrieve first data to be stored in a first register for use by an execution unit for the multi-part instruction or a subsequent multi-part instruction;” ([0089-0091, 0233-0236 and 0238]:  wherein an address generation unit (AGU0) is configured to generate, based on a AGU0 field of the multi-part instruction, an address from which to retrieve first data (i.e. performing a load from memory to a data register) to be stored in a data register for use by execution unit (i.e. FEP which includes ALU (element 155) for the multi-part instruction)) “wherein a second address generator unit of the plurality of address generator units is configured to generate, based on a second field of the multi-part instruction, an address from which to retrieve second data to be stored in a second register for use by an execution unit for the multi-part instruction or a subsequent multi-part instruction” ([0089-0091, 0233-0236 and 0238]:  wherein an address generation unit (AGU1) is configured to generate, based on a AGU1 field of the multi-part instruction, an address from which to retrieve second data (i.e. performing a load from memory to a data register) to be stored in a data register for use by execution unit (i.e. FEP which includes ALU (element 155)) for the multi-part instruction) “and wherein the one or more execution units are configured to: perform a first operation, operating on operands from a plurality of registers, using a first pipeline of the plurality of pipelines, based on a third field of the plurality of fields” ([0089-0090, 0234-0236 and 0238]:  wherein FEP (element 105) performs a first ALU operation operating on operands from a plurality of registers (for example operands of R3=R0+R1) using the FEP pipeline based on DP0 field (See Fig. 43 that shows a pipeline diagram of FEP (element 105) that executes ALU instructions indicated in one of DP0 or DP1)) “and perform a second operation, operating on operands from a plurality of registers, using at least two pipelines of the plurality of pipelines in parallel, based on a fourth field of the plurality of fields.” ([0089-0090, 0234-0236 and 0238]:  wherein Extendable data path (element 110) performs a filter operation operating on operands from the upper 96 registers of FEP (element 105) using the FEP pipeline and Extendable data path pipelines in parallel, based on DP1 field.  Wherein the extendable data path performs operations using data stored in the FEP pipeline and therefore both the FEP and extendable data path pipelines must be accessed (i.e. used) in parallel in order to perform a filter instruction for example)
	Ahmad does not teach “a fetch unit configured to fetch a multi-part instruction from an instruction stream”.  Ahmad does disclose fetching of multi-part instructions using a front end however Ahmad does not explicitly disclose a fetch unit being used to fetch the multi-part instruction.
	Berenbaum discloses a fetch unit fetching a multi-part instruction from an instruction stream (Column 2, lines 42-50 and Column 5, lines 45-55:  wherein a fetch unit is used to fetch a very long instruction word from an instruction stream of packets stored in memory)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ahmad that processes instructions to include a fetch unit as taught in Berenbaum.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a fetch unit to fetch multi-part instructions in an instruction processing apparatus) to a known device (apparatus of Ahmad that fetches and processes multi-part instructions) ready for improvement to yield predictable results (using a hardware fetch unit to fetch instructions in an instruction processing apparatus). (MPEP 2143, Example D)

	Claim 6 is similarly rejected on the same basis as claim 1 above as claim 6 is the method claim corresponding to the apparatus of claim 1 above. (Note:  Claim 6 includes language that states “fetch unit of a processor”, “first address generator unit of the processor”, and “second address generator unit of the processor”, that is not included in claim 1 specifically the recitation of a “processor”.  However, the base reference Ahmad teaches “a processor” (see [0087-0089] as well as claims and Fig. 1 of Ahmad including address generator units).  Therefore, combination of Ahmad and Berenbaum would teach a fetch unit of a processor.  Therefore, the combination of Ahmad and Berenbaum teaches all limitations of claim 6)

	In regards to claim 2, the overall combination of Ahmad and Berenbaum teaches “The apparatus of claim 1” (see rejection of claim 1 above) “wherein the first and second address generator units are independently controlled.” (Ahmad [0233-0238 and Fig. 42]:  wherein the first and second address generators (AGU0 and AGU1) are independently controlled by two different fields of an instruction)


	In regards to claim 4, the overall combination of Ahmad and Berenbaum teaches “The apparatus of claim 1” (see rejection of claim 1 above) “wherein an execution unit is configured to forward a result operand for storage in a register.” (Ahmad [0090 and 0238]:  wherein ALU (element 155) forwards a result operand for storage in a data register (i.e. R3=R0+R1 indicates that the result operand is stored in the data register corresponding to the identifier R3))


	In regards to claim 5, the overall combination of Ahmad and Berenbaum teaches “The apparatus of claim 1” (see rejection of claim 1 above) “wherein the first address generator unit is configured to generate an address at which to store a result operand generated by an execution unit. (Ahmad [0090 and 0236-0238]:  wherein address generator units are configured to generate an address at which to store a result operand generated by ALU (element 155).  For example, if the operation is R3=R0+R1, the address generator generates an address corresponding to the data register corresponding to the identifier R3)

	In regards to claim 7, the overall combination of Ahmad and Berenbaum teaches “The apparatus of claim 1” (see rejection of claim 1 above).
	The overall combination of Ahmad and Berenbaum thus far does not teach “wherein the first data and the second data are input operands for different threads of execution.”  While, Ahmad teaches retrieving the first and second data which can be input operands for operations (Ahmad see rejection of claim 1 and [0090 and 0236-0238]).  However, Ahmad does not teach using the input operands for different threads of execution.
	Berenbaum discloses using input operands for different threads of execution (Column 7, lines 50-67 and Column 8, lines 10-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ahmad that uses first data and second data as input operands for different threads of a multi-threaded processor as taught in Berenbaum.  It would have been obvious to one of ordinary skill in the art because using different threads of a multi-threaded processor can allow for concurrent execution of operations which can improve processor performance.

	In regards to claim 8, the overall combination of Ahmad and Berenbaum teaches “The method of claim 6” (see rejection of claim 6 above) “further comprising forwarding, by an execution unit, a result operand for storage in one of the multiple datapath registers. (Ahmad [0090 and 0238]:  wherein ALU (element 155) forwards a result operand for storage in a data register (i.e. R3=R0+R1 indicates that the result operand is stored in the data register corresponding to the identifier R3))

	In regards to claim 9, the overall combination of Ahmad and Berenbaum teaches “The method of claim 6” (see rejection of claim 6 above) “further comprising: independently performing, by two or more execution units of the processor, first and second respective math operations based on different fields of a multi-part instruction.” (Ahmad [0088, 0090-0091 and 0234-0236]:  wherein an ALU (element 155) and function specific data path (element 115) execute respective math operations based on the DP0 and DP1 field of the multi-part instruction.  For example, the DP0 indicate that the ALU is to perform a add operation (i.e. R3= R0+R1), while a function specific data path (element 115) can be used to execute a discrete cosine transform (See Figs. 1 and 42-43))

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad, Berenbaum and further in view of Codrescu, PGPUB No. 2009/0235051.

	In regards to claim 3, the overall combination of Ahmad and Berenbaum teaches “The apparatus of claim 1” (see rejection of claim 1 above).
	The overall combination of Ahmad and Berenbaum does not teach “wherein the first and second operations are for different threads of execution.”  Ahmad discloses a first and second operation performed based on a multi-part instruction, while Berenbaum discloses a multi-threaded processor performing multi-part instructions (i.e. VLIW instruction).  However, neither reference explicitly indicates that the first and second operations are for different threads of execution.
	Codrescu discloses a packet that includes two instructions for performing two operations that can be executed in parallel using a multi-threaded processor ([0052]).  The combination would have a multi-part instruction that performs a first and second operation like Ahmad that uses different threads of a multithreaded processor to perform the first and second operations concurrently as taught in Codrescu.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ahmad that performs operations of a multi-part instruction to execute the operations using different threads of a multi-threaded processor as taught in Codrescu.  It would have been obvious to one of ordinary skill in the art because allowing the operations to be performed for different threads of a multi-threaded processor can allow for concurrent execution of operations which can improve processor performance.

Claims 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad and further in view of Plondke, PGPUB No. 2013/0067205 (cited on IDS filed on 3/16/2021).

	In regards to claim 10, Ahmad teaches “a computing device to perform operations comprising: fetching a multi-part instruction from an instruction stream”  ([See Fig. 1, 0089 and 0233]:  wherein a computing device (element 100) performs operations comprising: fetching a multi-part instruction from an instruction stream of an instruction memory (see Figs. 2 and 42 for example formats of multi-part instruction)) “wherein the multi-part instruction includes a plurality of fields” (See Fig. 2 and 42:  wherein an instruction format for a multi-part instruction includes a plurality of fields) “generating, based on a first field of the multi-part instruction, an address from which to retrieve first data to be stored in a first register for use by an execution unit for the multi-part instruction or a subsequent multi-part instruction” ([0089-0091, 0233-0236 and 0238]:  wherein an address generation unit (AGU0) is configured to generate, based on a AGU0 field of the multi-part instruction, an address from which to retrieve first data (i.e. performing a load from memory to a data register) to be stored in a data register for use by execution unit (i.e. FEP which includes ALU (element 155) for the multi-part instruction) “generating, based on a second field of the multi-part instruction, an address from which to retrieve second data to be stored in a second register for use by an execution unit for the multi- part instruction or a subsequent multi-part instruction” ([0089-0091, 0233-0236 and 0238]:  wherein an address generation unit (AGU1) is configured to generate, based on a AGU1 field of the multi-part instruction, an address from which to retrieve second data (i.e. performing a load from memory to a data register) to be stored in a data register for use by execution unit (i.e. FEP which includes ALU (element 155)) for the multi-part instruction) “performing a first operation that operates on operands from a plurality of registers, based on a third field of the plurality of fields” ([0089-0090, 0234-0236 and 0238]:  wherein FEP (element 105) performs a first ALU operation operating on operands from a plurality of registers (for example operands of R3=R0+R1) based on DP0 field (See Fig. 43 that shows a pipeline diagram of FEP (element 105) that executes ALU instructions indicated in one of DP0 or DP1))
“and performing a second operation that operates on operands from a plurality of registers based on a fourth field of the plurality of fields.” ([0089-0090, 0234-0236 and 0238]:  wherein FEP (element 105) performs operations operating on operands based on DP1 field)
	Ahmad does not teach “A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device”.
	Plondke teaches “A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device”. ([0011 and 0055]:  wherein a non-transitory storage medium having instructions stored that are executable by a computing device/processor)
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Ahmad to include a non-transitory storage medium to store executable instructions as taught in Plondke.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a non-transitory storage medium to store instructions executable by a device) to a known device (Device of Ahmad) ready for improvement to yield predictable results (using a non-transitory storage medium to store instructions executable by a device) for the benefit of added flexibility. (MPEP 2143, Example D)

	In regards to claim 11, the overall combination of Ahmad and Plondke teaches “The non-transitory computer-readable medium of claim 10” (see rejection of claim 10 above) “wherein the multi-part instruction indicates independent control of first and second address generator units that generate the addresses from which to retrieve the first and second data. (Ahmad [0233-0238 and Fig. 42]:  wherein the first and second address generators (AGU0 and AGU1) are independently controlled by two different fields of the multi-part instruction to generate the addresses from which to retrieve the first and second data)

	In regards to claim 13, the overall combination of Ahmad and Plondke teaches “The non-transitory computer-readable medium of claim 10” (see rejection of claim 10 above) “wherein the operations further comprise generating, based on the multi-part instruction, an address at which to store a result operand generated by an execution unit.” (Ahmad [0090 and 0236-0238]:  wherein address generator units are configured to generate an address at which to store a result operand generated by ALU (element 155) for each of the operations executed based on DP0 and DP1 fields.  For example, if the operations are R3=R0+R1, the address generator generates addresses corresponding to the data register corresponding to the identifier R3 (also see Fig. 42))

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad, Plondke and further in view of Codrescu, PGPUB No. 2009/0235051.

	In regards to claim 12, the overall combination of Ahmad and Plondke teaches “The non-transitory computer-readable medium of claim 10” (see rejection of claim 10 above).
	The overall combination of Ahmad and Plondke does not teach “wherein the first and second operations are for different threads of execution.”  Ahmad discloses a first and second operation performed based on a multi-part instruction.  However, Ahmad does not teach that the first and second operations are for different threads of execution.
	Codrescu discloses a packet that includes two instructions for performing two operations that can be executed in parallel using a multi-threaded processor ([0052]).  The combination would have a multi-part instruction that performs a first and second operation like Ahmad that uses different threads of a multithreaded processor to perform the first and second operations concurrently as taught in Codrescu.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ahmad that performs operations of a multi-part instruction to execute the operations using different threads of a multi-threaded processor as taught in Codrescu.  It would have been obvious to one of ordinary skill in the art because allowing the operations to be performed for different threads of a multi-threaded processor can allow for concurrent execution of operations which can improve processor performance.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183